ICJ_124_TerritorialDispute_NIC_COL_2011-05-04_JUD_01_IN_00_FR.txt.                       COUR INTERNATIONALE DE JUSTICE


                          RECUEIL DES ARRÊTS,
                   AVIS CONSULTATIFS ET ORDONNANCES


                         DIFFÉREND
                   TERRITORIAL ET MARITIME
                        (NICARAGUA c. COLOMBIE)

                        REQUÊTE DU HONDURAS
                         À FIN D’INTERVENTION


                          ARRÊT DU 4 MAI 2011




                             2011
                      INTERNATIONAL COURT OF JUSTICE


                        Reports of judgments,
                     ADVISORY OPINIONS AND ORDERS


                   territorial AND maritime
                            DISPUTE
                        (NICARAGUA v. COLOMBIA)

                      APPLICATION BY HONDURAS
                     FOR PERMISSION TO INTERVENE


                        JUDGMENT OF 4 MAY 2011




5 CIJ1020.indb 1                                       14/06/13 11:47

                                            Mode officiel de citation :
                           Différend territorial et maritime (Nicaragua c. Colombie),
                                        requête à fin d’intervention, arrêt,
                                            C.I.J. Recueil 2011, p. 420




                                               Official citation :
                           Territorial and Maritime Dispute (Nicaragua v. Colombia),
                               Application for Permission to Intervene, Judgment,
                                           I.C.J. Reports 2011, p. 420




                                                                               1020
                                                                No de vente:
                   ISSN 0074-4441                               Sales number
                   ISBN 978-92-1-071131-9




5 CIJ1020.indb 2                                                                        14/06/13 11:47

                                                  4 MAI 2011

                                                   ARRÊT




                          DIFFÉREND
                    TERRITORIAL ET MARITIME
                     (NICARAGUA c. COLOMBIE)
                     REQUÊTE DU HONDURAS
                      À FIN D’INTERVENTION




                    TERRITORIAL AND MARITIME
                             DISPUTE
                     (NICARAGUA v. COLOMBIA)
                    APPLICATION BY HONDURAS
                   FOR PERMISSION TO INTERVENE




                                                 4 MAY 2011

                                                 JUDGMENT




5 CIJ1020.indb 3                                               14/06/13 11:47

                   420 	                                     ﻿




                                              Table des matières

                                                                                          Paragraphes

                   Qualités                                                                    1-19
                       I. Le cadre juridique                                                  20-48
                          1. Les qualités au titre desquelles le Honduras demande à
                             intervenir22-30
                          2. L’intérêt d’ordre juridique en cause                  31-39
                          3. L’objet précis de l’intervention                      40-48
                       II. Examen de la requête à fin d’intervention du Honduras              49-75


                          1. L’intérêt d’ordre juridique revendiqué par le Honduras           57-65
                          2. L’application du principe de l’autorité de la chose jugée        66-70
                          3. La demande du Honduras et le traité de 1986                      71-75
                   Dispositif76




                   4




5 CIJ1020.indb 4                                                                                        14/06/13 11:47

                    421




                                    COUR INTERNATIONALE DE JUSTICE

        2011                                          ANNÉE 2011
        4 mai
     Rôle général
       no 124                                           4 mai 2011


                                         DIFFÉREND
                                   TERRITORIAL ET MARITIME
                                           (NICARAGUA c. COLOMBIE)


                                            RequÊte du Honduras
                                             à fin d’intervention



                        Cadre juridique — Conditions de l’intervention en vertu de l’article 62 du Statut
                    de la Cour et de l’article 81 du Règlement.
                        Honduras demandant à intervenir en qualité de partie ou, subsidiairement, en
                    qualité de non‑partie — Statut d’intervenant en tant que partie nécessitant l’exis‑
                    tence d’une base de compétence entre les Etats concernés, celle‑ci n’étant toutefois
                    pas une condition de l’intervention en tant que non‑partie — Etat intervenant pou‑
                    vant, s’il est autorisé par la Cour à être partie au procès, demander à celle‑ci de
                    reconnaître ses droits propres dans sa décision future, laquelle sera obligatoire à
                    son égard en ce qui concerne les aspects pour lesquels l’intervention a été admise,
                    en application de l’article 59 du Statut — Etat devant, quelle que soit la qualité au
                    titre de laquelle il demande à intervenir, établir l’existence d’un intérêt d’ordre
                    juridique susceptible d’être affecté par la décision de la Cour dans la procédure
                    principale et l’objet précis de son intervention.
                        Alinéa a) du paragraphe 2 de l’article 81 du Règlement — Intérêt d’ordre juri‑
                    dique susceptible d’être affecté par la décision de la Cour dans la procédure princi‑
                    pale — Article 62 du Statut ne conférant pas, contrairement à l’article 63 du
                    ­Statut, à un Etat tiers un droit à intervenir — Différence entre droit et intérêt
                     d’ordre juridique au sens de l’article 62 du Statut — Intérêt d’ordre juridique à
                     démontrer n’étant pas limité au seul dispositif d’un arrêt, mais pouvant également
                     concerner les motifs qui constituent le support nécessaire du dispositif.
                        Alinéa b) du paragraphe 2 de l’article 81 du Règlement — Objet précis de l’in‑
                    tervention consistant certainement à informer la Cour de l’intérêt d’ordre juridique
                    susceptible d’être affecté par la décision de la Cour dans la procédure principale,
                    mais aussi à protéger cet intérêt — Procédures d’intervention n’étant pas, pour
                    l’Etat qui demande à intervenir ou pour les Parties, l’occasion de débattre de ques‑
                    tions de fond relevant de la procédure principale — Etat qui demande à intervenir

                    5




5 CIJ1020.indb 6                                                                                            14/06/13 11:47

                   422 	            différend territorial et maritime (arrêt)

                   ne pouvant, sous couvert d’intervention, chercher à introduire une instance nouvelle
                   aux côtés de la procédure principale — Etat autorisé à intervenir en tant que partie
                   pouvant soumettre à la Cour, pour décision, des demandes qui lui sont propres, à
                   condition que celles‑ci soient liées à l’objet du différend principal.
                      Examen de la requête à fin d’intervention du Honduras.
                      Point de savoir si le Honduras a spécifié un intérêt d’ordre juridique au sens de
                   l’article 62 du Statut — Honduras ayant précisé la zone maritime dans laquelle il
                   estime avoir un intérêt d’ordre juridique susceptible d’être affecté par la décision de
                   la Cour dans la procédure principale — Honduras ayant soutenu pouvoir se préva‑
                   loir de droits en matière de concessions pétrolières, de patrouilles navales et d’ac‑
                   tivités de pêche dans cette zone — En ce qui concerne la zone située au nord de la
                   ligne bissectrice tracée par la Cour dans son arrêt du 8 octobre 2007 en l’affaire du
                   Différend territorial et maritime entre le Nicaragua et le Honduras dans la mer
                   des Caraïbes (Nicaragua c. Honduras), Honduras ne pouvant avoir aucun intérêt
                   d’ordre juridique susceptible d’être affecté par la décision de la Cour dans la pro‑
                   cédure principale, ses droits sur cette zone n’ayant été contestés ni par le Nicara‑
                   gua ni par la Colombie — Honduras ne pouvant avoir, en vertu du principe de
                   l’autorité de la chose jugée, tel qu’appliqué à l’arrêt de la Cour en date du
                   8 octobre 2007, un intérêt d’ordre juridique dans la zone située au sud de la bissec‑
                   trice établie par la Cour dans cet arrêt.
                      Honduras ayant soutenu avoir un intérêt d’ordre juridique à ce que soit tranchée
                   la question de savoir si et dans quelle mesure l’arrêt rendu par la Cour le
                   8 octobre 2007 a eu une incidence sur le statut et l’application du traité de délimita‑
                   tion maritime conclu en 1986 entre lui‑même et la Colombie ; Cour ne s’étant pas,
                   conformément au principe res inter alios acta, fondée sur ce traité dans son arrêt.
                      Honduras ayant demandé à la Cour de l’autoriser à intervenir en tant que partie
                   afin de fixer le point triple entre lui‑même, le Nicaragua et la Colombie ; Cour,
                   après avoir éclairci les questions qui se posaient relativement à l’arrêt du 8 oc­
                   tobre 2007 et au traité de 1986, ne voyant aucun lien entre la question du point
                   triple soulevée par le Honduras et la présente affaire.
                      Honduras n’étant, dès lors, pas parvenu à démontrer qu’un intérêt d’ordre juri‑
                   dique était susceptible d’être affecté par la décision de la Cour dans la procédure
                   principale — Cour n’ayant, en conséquence, besoin d’examiner aucune autre des
                   questions soulevées devant elle dans la présente procédure.


                                                           ARRÊT


                   Présents :  M. Owada, président ; M. Tomka, vice‑président ; MM. Koroma, Al‑
                                Khasawneh, Simma, Abraham, Keith, Sepúlveda‑Amor, Bennouna,
                                Cançado Trindade, Yusuf, Mmes Xue, Donoghue, juges ; MM. Cot,
                                Gaja, juges ad hoc ; M. Couvreur, greffier.

                       En l’affaire du différend territorial et maritime,
                      entre
                   la République du Nicaragua,
                   représentée par
                      S. Exc. M. Carlos José Argüello Gómez, ambassadeur de la République du
                         Nicaragua auprès du Royaume des Pays‑Bas,

                   6




5 CIJ1020.indb 8                                                                                             14/06/13 11:47

                    423 	             différend territorial et maritime (arrêt)

                        comme agent et conseil ;
                        S. Exc. M. Samuel Santos, ministre des affaires étrangères,
                        M. Alex Oude Elferink, directeur adjoint de l’Institut néerlandais du droit de
                           la mer de l’Université d’Utrecht,
                        M. Alain Pellet, professeur à l’Université de Paris Ouest, Nanterre‑La
                           Défense, membre et ancien président de la Commission du droit internatio-
                           nal, membre associé de l’Institut de droit international,
                        M. Paul Reichler, avocat au cabinet Foley Hoag LLP, Washington D.C.,
                           membre des barreaux de la Cour suprême des Etats‑Unis d’Amérique et du
                           district de Columbia,
                        M. Antonio Remiro Brotóns, professeur de droit international à l’Universi-
                           dad Autónoma de Madrid, membre de l’Institut de droit international,
                        comme conseils et avocats ;
                        M. Robin Cleverly, M.A., D.Phil, C.Geol, F.G.S., consultant en droit de la
                           mer, Admiralty Consultancy Services,
                        M. John Brown, consultant en droit de la mer, Admiralty Consultancy Ser-
                           vices,
                        comme conseillers scientifiques et techniques ;
                        M. César Vega Masís, directeur des affaires juridiques, de la souveraineté et
                           du territoire au ministère des affaires étrangères,
                        M. Julio César Saborio, conseiller juridique au ministère des affaires étran-
                           gères,
                        M. Walner Molina Pérez, conseiller juridique au ministère des affaires étran-
                           gères,
                        Mme Tania Elena Pacheco Blandino, conseiller juridique au ministère des
                           affaires étrangères,
                        comme conseils ;
                        Mme Clara E. Brillembourg, cabinet Foley Hoag LLP, membre des barreaux
                           du district de Columbia et de New York,
                        Mme Carmen Martinez Capdevila, docteur en droit international public de
                           l’Universidad Autónoma de Madrid,
                        Mme Alina Miron, chercheur au Centre de droit international de Nanterre
                           (CEDIN), Université de Paris Ouest, Nanterre‑La Défense,
                        M. Edgardo Sobenes Obregon, premier secrétaire de l’ambassade du Nicara-
                           gua au Royaume des Pays‑Bas,
                        comme conseils adjoints,
                        et
                    la République de Colombie,
                    représentée par
                        S. Exc. M. Julio Londoño Paredes, professeur de relations internationales à
                           l’Universidad del Rosario de Bogotá,
                        comme agent ;
                        S. Exc. M. Guillermo Fernández de Soto, président du comité juridique inter­
                           américain, membre de la Cour permanente d’arbitrage, ancien ministre des
                           affaires étrangères,

                    7




5 CIJ1020.indb 10                                                                                        14/06/13 11:47

                    424 	           différend territorial et maritime (arrêt)

                        comme coagent ;
                        M. James Crawford, S.C., F.B.A., professeur de droit international à l’Uni-
                           versité de Cambridge, titulaire de la chaire Whewell, membre de l’Institut
                           de droit international, avocat,
                        M. Rodman R. Bundy, avocat à la cour d’appel de Paris, membre du barreau
                           de New York, cabinet Eversheds LLP, Paris,
                        M. Marcelo Kohen, professeur de droit international à l’Institut de hautes
                           études internationales et du développement de Genève, membre associé de
                           l’Institut de droit international,
                        comme conseils et avocats ;
                        S. Exc. M. Francisco José Lloreda Mera, ancien ambassadeur de la République
                           de Colombie auprès du Royaume des Pays‑Bas et représentant permanent de
                           la Colombie auprès de l’OIAC, ancien ministre d’Etat,
                        M. Eduardo Valencia‑Ospina, membre de la Commission du droit internatio-
                           nal,
                        S. Exc. Mme Sonia Pereira Portilla, ambassadeur de la République de Colom-
                           bie auprès de la République du Honduras,
                        M. Andelfo García González, professeur de droit international, ancien
                           ministre adjoint des affaires étrangères,
                        Mme Victoria E. Pauwels T., ministre‑conseiller au ministère des affaires
                           étrangères,
                        M. Julián Guerrero Orozco, ministre‑conseiller à l’ambassade de Colombie
                           au Royaume des Pays‑Bas,
                        Mme Andrea Jiménez Herrera, conseiller au ministère des affaires étrangères,
                        comme conseillers juridiques ;
                        M. Thomas Fogh, cartographe, International Mapping,
                        comme conseiller technique ;
                    sur la requête à fin d’intervention déposée par la République du Honduras,

                    représentée par
                      S. Exc. M. Carlos López Contreras, ambassadeur, conseiller national au
                         ministère des affaires étrangères,
                      comme agent ;
                      sir Michael Wood, K.C.M.G., membre du barreau d’Angleterre, membre de
                         la Commission du droit international,
                      Mme Laurence Boisson de Chazournes, professeur de droit international à
                         l’Université de Genève,
                      comme conseils et avocats ;
                      S. Exc. M. Julio Rendón Barnica, ambassadeur, ministère des affaires étran-
                         gères,
                      S. Exc. M. Miguel Tosta Appel, ambassadeur, président de la commission
                         hondurienne de démarcation au ministère des affaires étrangères,
                      M. Sergio Acosta, chargé d’affaires par intérim à l’ambassade du Honduras
                         au Royaume des Pays‑Bas,
                      M. Richard Meese, avocat à la cour d’appel de Paris,
                      M. Makane Moïse Mbengue, docteur en droit, maître de conférences à l’Uni-
                         versité de Genève,

                    8




5 CIJ1020.indb 12                                                                                       14/06/13 11:47

                    425 	             différend territorial et maritime (arrêt)

                        Mme Laurie Dimitrov, élève‑avocat au barreau de Paris, cabinet Meese,
                        M. Eran Sthoeger, faculté de droit de la New York University,
                        comme conseils ;
                        M. Mario Licona, ministère des affaires étrangères,
                        comme conseiller technique,
                        La Cour,
                        ainsi composée,
                        après délibéré en chambre du conseil,
                        rend l’arrêt suivant :
                        1. Le 6 décembre 2001, la République du Nicaragua (dénommée ci‑après le
                    « Nicaragua ») a déposé au Greffe de la Cour une requête introductive d’instance
                    contre la République de Colombie (dénommée ci‑après la « Colombie ») au sujet
                    d’un différend portant sur un « ensemble de questions juridiques connexes … qui
                    demeurent en suspens » entre les deux Etats « en matière de titre territorial et de
                    délimitation maritime » dans les Caraïbes occidentales.
                        La requête invoquait, pour fonder la compétence de la Cour, les dispositions
                    de l’article XXXI du traité américain de règlement pacifique signé le 30 avril 1948,
                    dénommé officiellement, aux termes de son article LX, « pacte de Bogotá » (et
                    ci‑après ainsi désigné), ainsi que les déclarations faites par les Parties en vertu
                    de l’article 36 du Statut de la Cour permanente de Justice internationale, consi-
                    dérées, pour la durée restant à courir, comme comportant acceptation de la
                    ­juridiction obligatoire de la présente Cour aux termes du paragraphe 5 de l’ar-
                     ticle 36 de son Statut.
                         2. Conformément au paragraphe 2 de l’article 40 du Statut, la requête a été
                     immédiatement communiquée au Gouvernement de la Colombie par le greffier ;
                     conformément au paragraphe 3 de cet article, tous les autres Etats admis à ester
                     devant la Cour ont été informés de la requête.
                         3. Conformément aux instructions données par la Cour en vertu de l’ar-
                     ticle 43 de son Règlement, le greffier a adressé les notifications prévues au para-
                     graphe 1 de l’article 63 du Statut à tous les Etats parties au pacte de Bogotá. En
                     application des dispositions du paragraphe 3 de l’article 69 du Règlement, le
                     greffier a en outre adressé la notification prévue au paragraphe 3 de l’article 34
                     du Statut à l’Organisation des Etats américains (dénommée ci‑après l’« OEA »).
                     Par la suite, le greffier a transmis des exemplaires des pièces de procédure dépo-
                     sées en l’affaire à cette organisation, et a demandé à son secrétaire général de lui
                     faire savoir si celle‑ci entendait présenter des observations écrites au sens du
                     paragraphe 3 de l’article 69 du Règlement. L’OEA a indiqué qu’elle n’avait pas
                     l’intention de présenter de telles observations.
                         4. La Cour ne comptant sur le siège aucun juge de la nationalité des Parties,
                     chacune d’elles s’est prévalue du droit que lui confère le paragraphe 3 de l’ar-
                     ticle 31 du Statut de procéder à la désignation d’un juge ad hoc pour siéger en
                     l’affaire. Le Nicaragua a d’abord désigné M. Mohammed Bedjaoui, qui a démis-
                    sionné le 2 mai 2006, puis M. Giorgio Gaja. La Colombie a d’abord désigné
                    M. Yves Fortier, qui a démissionné le 7 septembre 2010, puis M. Jean‑Pierre Cot.
                        5. Par ordonnance du 26 février 2002, la Cour a fixé au 28 avril 2003 la date
                    d’expiration du délai pour le dépôt du mémoire du Nicaragua et au 28 juin 2004
                    la date d’expiration du délai pour le dépôt du contre‑mémoire de la Colombie.
                    Le Nicaragua a déposé son mémoire dans le délai ainsi prescrit.

                    9




5 CIJ1020.indb 14                                                                                           14/06/13 11:47

                    426 	           différend territorial et maritime (arrêt)

                       6. Le 15 mai 2003, le Gouvernement de la République du Honduras (dénom-
                    mée ci‑après le « Honduras »), s’appuyant sur le paragraphe 1 de l’article 53 du
                    Règlement, a demandé à avoir communication des pièces de procédure et docu-
                    ments annexés produits en l’espèce. La Cour, s’étant renseignée auprès des
                    ­Parties conformément à cette même disposition, a fait droit à cette demande.
                    Le greffier a dûment communiqué cette décision au Gouvernement hondurien et
                    aux Parties.
                       7. Le 21 juillet 2003, dans le délai prescrit au paragraphe 1 de l’article 79 du
                    Règlement, la Colombie a soulevé des exceptions préliminaires à la compétence
                    de la Cour. En conséquence, par ordonnance du 24 septembre 2003, la Cour,
                    constatant qu’en vertu des dispositions du paragraphe 5 de l’article 79 du Règle-
                    ment la procédure sur le fond était suspendue, a fixé au 26 janvier 2004 la date
                    d’expiration du délai dans lequel le Nicaragua pourrait présenter un exposé écrit
                    contenant ses observations et conclusions sur les exceptions préliminaires soule-
                    vées par la Colombie. Le Nicaragua a déposé un tel exposé dans le délai ainsi
                    fixé, et l’affaire s’est ainsi trouvée en état pour ce qui est des exceptions prélimi-
                    naires.
                       8. Entre 2005 et 2008, les Gouvernements de la Jamaïque, du Chili, du Pérou,
                    de l’Equateur, du Venezuela et du Costa Rica, s’appuyant sur le paragraphe 1
                    de l’article 53 du Règlement, ont également demandé à avoir communication des
                    pièces de procédure et documents annexés produits en l’espèce. La Cour, s’étant
                    renseignée auprès des Parties conformément à cette même disposition, a fait
                    droit à chacune de ces demandes. Le greffier a dûment communiqué ces déci-
                    sions auxdits gouvernements et aux Parties.
                       9. La Cour a tenu des audiences sur les exceptions préliminaires soulevées
                    par la Colombie du 4 au 8 juin 2007. Dans son arrêt du 13 décembre 2007, la
                    Cour a conclu qu’elle avait compétence, sur la base de l’article XXXI du pacte
                    de Bogotá, pour statuer sur le différend relatif à la souveraineté sur les forma-
                    tions maritimes revendiquées par les Parties, autres que les îles de San Andrés,
                    Providencia et Santa Catalina, ainsi que sur le différend relatif à la délimitation
                    maritime entre les Parties.
                       10. Par ordonnance du 11 février 2008, le président de la Cour a fixé au
                    11 novembre 2008 la date d’expiration du nouveau délai pour le dépôt du
                    contre‑mémoire de la Colombie. Cette pièce a été dûment déposée dans le délai
                    ainsi prescrit.
                       11. Par ordonnance du 18 décembre 2008, la Cour a prescrit la présentation
                    d’une réplique du Nicaragua et d’une duplique de la Colombie, et a fixé au
                    18 septembre 2009 et au 18 juin 2010, respectivement, les dates d’expiration des
                    délais pour le dépôt de ces pièces. La réplique et la duplique ont été dûment
                    déposées dans les délais ainsi prescrits.
                       12. Le 10 juin 2010, le Honduras a déposé une requête à fin d’intervention
                    dans l’affaire en vertu de l’article 62 du Statut. Dans cette requête, le Honduras
                    précisait ainsi l’objet de celle‑ci :
                            « En premier lieu, d’une façon générale, … protéger les droits de la Répu-
                         blique du Honduras dans la mer des Caraïbes par tous les moyens juri-
                         diques disponibles et, par conséquent, faire usage à cette fin de la procédure
                         prévue à l’article 62 du Statut de la Cour.
                            En second lieu, … informer la Cour de la nature des droits et intérêts
                         d’ordre juridique du Honduras qui pourraient être mis en cause par la déci-
                         sion de la Cour, compte tenu des frontières maritimes revendiquées par les
                         Parties à l’affaire soumise à la Cour…

                    10




5 CIJ1020.indb 16                                                                                            14/06/13 11:47

                    427 	           différend territorial et maritime (arrêt)

                             En troisième lieu, … demander à la Cour à être autorisé à intervenir dans
                         l’instance pendante en tant qu’Etat partie. Dans cette situation, le Hondu-
                         ras reconnaîtrait l’effet obligatoire de la décision qui sera rendue. Dans la
                         mesure où la Cour n’accéderait pas à cette requête du Honduras, ce dernier
                         sollicite la Cour, à titre subsidiaire, à l’autoriser à intervenir en tant que
                         non‑partie. »

                    Conformément au paragraphe 1 de l’article 83 du Règlement, des copies certi-
                    fiées conformes de la requête du Honduras ont été immédiatement transmises au
                    Nicaragua et à la Colombie, qui ont été invités à présenter des observations
                    écrites sur cette requête.
                       13. Le 2 septembre 2010, dans le délai fixé à cet effet par la Cour, les Gouver-
                    nements du Nicaragua et de la Colombie ont soumis des observations écrites sur
                    la requête du Honduras à fin d’intervention. Dans ses observations, le Nicara-
                    gua exposait que la demande d’intervention n’était pas conforme au Statut et au
                    Règlement et que, en conséquence, il « s’oppos[ait] à ce qu’une telle intervention
                    soit accordée, et … pri[ait] la Cour de bien vouloir rejeter la requête à fin d’in-
                    tervention déposée par le Honduras ». Pour sa part, la Colombie, dans ses obser-
                    vations, indiquait notamment qu’elle ne voyait « aucune objection » à la demande
                    du Honduras « tendant à intervenir en tant que non‑partie », et ajoutait « [qu]’elle
                    considér[ait] que c’[était] à la Cour qu’il appart[enait] de se prononcer sur [la]
                    demande [du Honduras tendant à intervenir en tant que partie] ». Le Nicaragua
                    ayant fait objection à la requête, les Parties et le Gouvernement du Honduras
                    ont été avisés, par lettres du greffier en date du 15 septembre 2010, que la Cour
                    tiendrait audience, conformément au paragraphe 2 de l’article 84 de son Règle-
                    ment, pour entendre les observations du Honduras, Etat demandant à interve-
                    nir, et celles des Parties à l’affaire.
                       14. La Cour, après s’être renseignée auprès des Parties, a décidé que les
                    observations écrites qu’elles avaient présentées sur la requête du Honduras à fin
                    d’intervention seraient rendues accessibles au public à l’ouverture de la procé-
                    dure orale.
                       15. Au cours d’audiences publiques tenues les 18, 20, 21 et 22 octobre 2010,
                    la Cour a entendu, au sujet de l’admission de la requête du Honduras à fin d’in-
                    tervention, les plaidoiries et réponses des représentants ci‑après :

                    Pour le Honduras : S. Exc. M. Carlos López Contreras, agent,
                                       sir Michael Wood, 		
                                       Mme Laurence Boisson de Chazournes.
                    Pour le Nicaragua : S. Exc. M. Carlos José Argüello Gómez, agent,
                                        M. Alain Pellet.
                    Pour la Colombie : S. Exc. M. Julio Londoño Paredes, agent,
                                       M. James Crawford,
                                       M. Rodman R. Bundy,
                                       M. Marcelo Kohen.

                                                             *

                      16. Dans sa requête à fin d’intervention, le Gouvernement hondurien a
                    déclaré en conclusion qu’il

                    11




5 CIJ1020.indb 18                                                                                          14/06/13 11:47

                    428 	           différend territorial et maritime (arrêt)

                         « sollicite l’autorisation de la Cour d’intervenir en tant que partie dans
                         l’instance pendante pour régler définitivement tant le différend sur la ligne
                         de délimitation entre le point terminal de la frontière fixée par l’arrêt du
                         8 octobre 2007 [en l’affaire du Différend territorial et maritime entre le
                         Nicaragua et le Honduras dans la mer des Caraïbes (Nicaragua c. Hondu‑
                         ras)] et le point triple sur la ligne frontière du traité de délimitation mari-
                         time de 1986 que la détermination du point triple sur la ligne frontière du
                         traité de délimitation maritime de 1986 entre le Honduras et la Colombie.
                         A titre subsidiaire, le Honduras sollicite l’autorisation de la Cour d’interve-
                         nir en tant que non‑partie afin de protéger ses droits et d’informer la Cour
                         de la nature des droits et intérêts juridiques de la République du Honduras
                         dans la mer des Caraïbes qui pourraient être mis en cause par la décision
                         de la Cour dans l’instance pendante. » (Par. 36.)
                    Dans ses observations écrites sur la demande à fin d’intervention du Honduras,
                    le Nicaragua a conclu
                         « que la requête à fin d’intervention déposée par le Honduras n’est pas conforme
                         au Statut et au Règlement de la Cour et, en conséquence : 1) s’oppose à ce
                         qu’une telle intervention soit accordée, et 2) prie la Cour de bien vouloir rejeter
                         la requête à fin d’intervention déposée par le Honduras » (par. 39).
                    Dans ses observations écrites sur la demande à fin d’intervention du Honduras,
                    la Colombie a conclu comme suit :
                            « S’agissant de la demande du Honduras tendant à être autorisé à inter-
                         venir en tant que non‑partie, la Colombie n’y voit aucune objection. La
                         Colombie confirme que, vis‑à‑vis du Honduras, elle est liée par la délimita-
                         tion établie dans le traité qu’elle a conclu avec cet Etat en 1986. Tel n’est
                         cependant pas le cas vis‑à‑vis du Nicaragua, et la Colombie réserve donc
                         ses droits en la matière.
                            S’agissant de la demande du Honduras tendant à être autorisé à interve-
                         nir en tant que partie, la Colombie n’ignore pas qu’elle soulève certaines
                         questions relatives à l’arrêt que la Cour a rendu en 2007 en l’affaire Nica‑
                         ragua c. Honduras, affaire à laquelle la Colombie n’était pas partie. En
                         conséquence, elle considère que c’est à la Cour qu’il appartient de se pro-
                         noncer sur cette demande, en application de l’article 62 de son Statut et en
                         recherchant si l’objet et le but de ladite demande correspondent à une inter-
                         vention dans l’instance principale entre le Nicaragua et la Colombie au
                         sens de l’article 62, ou à un autre différend qui ne serait pas directement à
                         l’examen en la présente espèce. »
                      17. Dans la procédure orale, il a été conclu comme suit :
                    Au nom du Gouvernement du Honduras,
                    à l’audience du 21 octobre 2010 :
                            « Eu égard à la requête et aux plaidoiries,
                            Plaise à la Cour d’autoriser le Honduras à :
                         1) intervenir en tant que partie relativement à ses intérêts d’ordre juridique
                            dans la zone de la mer des Caraïbes concernée par l’intervention (para-
                            graphe 17 de la requête) qui peuvent être affectés par la décision de la
                            Cour ; ou

                    12




5 CIJ1020.indb 20                                                                                              14/06/13 11:47

                    429 	          différend territorial et maritime (arrêt)

                         2) à titre subsidiaire, intervenir en tant que non‑partie relativement à ces
                            intérêts. »
                    Au nom du Gouvernement du Nicaragua,
                    à l’audience du 22 octobre 2010 :
                            « En application de l’article 60 du Règlement de la Cour et au vu de la
                         requête à fin d’intervention déposée par la République du Honduras et de
                         ses plaidoiries, la République du Nicaragua déclare respectueusement que :
                         
                            Par sa requête, la République du Honduras remet manifestement en
                         cause l’autorité de la chose jugée dont est revêtu l’arrêt du 8 octobre 2007
                         et, qu’en outre, elle ne satisfait pas aux prescriptions énoncées à l’article 62
                         du Statut de la Cour et aux alinéas a) et b) du paragraphe 2 de l’article 81
                         de son Règlement. En conséquence, la République du Nicaragua : 1) s’op-
                         pose à l’admission de la demande d’intervention et 2) prie respectueuse-
                         ment la Cour de rejeter la requête à fin d’intervention déposée par le
                         Honduras. »
                    Au nom du Gouvernement de la Colombie,
                    à l’audience du 22 octobre 2010 :
                            « Pour les raisons exposées au cours de cette procédure, [le] Gouverne-
                         ment [de la Colombie] souhaite réitérer ce qu’il a exposé dans ses observa-
                         tions écrites, à savoir que, de l’avis de la Colombie, le Honduras remplit les
                         conditions établies à l’article 62 du Statut et que, par conséquent, la
                         Colombie ne s’oppose pas à la demande du Honduras tendant à être auto-
                         risé à intervenir en tant que non‑partie dans la présente affaire. Quant à la
                         demande du Honduras tendant à être autorisé à intervenir en tant que par-
                         tie, la Colombie réaffirme qu’il appartient à la Cour de se prononcer sur le
                         sujet, conformément à l’article 62 du Statut. »


                                                              *
                                                          *       *

                       18. Dans sa requête à fin d’intervention en date du 10 juin 2010 (voir
                    paragraphe 12 ci‑dessus), le Honduras a indiqué qu’il sollicitait, à titre
                    principal, l’autorisation d’intervenir dans l’instance pendante en tant que
                    partie et que, si la Cour n’accédait pas à cette demande, il souhaitait, à
                    titre subsidiaire, être autorisé à intervenir en tant que non‑partie.
                       Le Honduras a défini l’objet de son intervention de deux manières, selon
                    que serait admise sa demande formulée à titre principal ou celle formulée à
                    titre subsidiaire : dans le premier cas, il s’agit de la détermination de la fron-
                    tière maritime entre lui‑même et les deux Etats Parties à l’instance et, dans le
                    second, de la protection de ses droits et intérêts d’ordre juridique ainsi que
                    de l’information de la Cour sur leur nature afin qu’ils ne soient pas affectés
                    par la future délimitation maritime entre le Nicaragua et la Colombie.
                       19. Se référant à l’article 81 du Règlement, le Honduras a spécifié dans
                    sa requête ce qu’il estime être l’intérêt d’ordre juridique qui est pour lui en
                    cause dans la décision de la Cour relative à la délimitation entre le Nica-
                    ragua et la Colombie, l’objet précis de son intervention, ainsi que la base

                    13




5 CIJ1020.indb 22                                                                                           14/06/13 11:47

                    430 	           différend territorial et maritime (arrêt)

                    de compétence qui existerait entre lui‑même et les Parties à la procédure
                    principale.


                                                I. Le cadre juridique

                      20. Le cadre juridique de la demande d’intervention du Honduras est
                    constitué par l’article 62 du Statut de la Cour et l’article 81 du Règlement.
                      Aux termes de l’article 62 du Statut :
                            « 1. Lorsqu’un Etat estime que, dans un différend, un intérêt
                          d’ordre juridique est pour lui en cause, il peut adresser à la Cour une
                          requête, à fin d’intervention.
                            2. La Cour décide. »
                      Aux termes de l’article 81 du Règlement :
                             « 1. Une requête à fin d’intervention fondée sur l’article 62 du Sta-
                          tut, qui doit être signée comme il est prévu à l’article 38, para-
                          graphe 3, du présent Règlement, est déposée le plus tôt possible
                          avant la clôture de la procédure écrite. Toutefois, dans des circons-
                          tances exceptionnelles, la Cour peut connaître d’une requête présen-
                          tée ultérieurement.
                             2. La requête indique le nom de l’agent. Elle précise l’affaire qu’elle
                          concerne et spécifie :
                          a) l’intérêt d’ordre juridique qui, selon l’Etat demandant à intervenir,
                              est pour lui en cause ;
                          b) l’objet précis de l’intervention ;
                          c) toute base de compétence qui, selon l’Etat demandant à intervenir,
                              existerait entre lui et les parties.
                             3. La requête contient un bordereau des documents à l’appui, qui
                          sont annexés. »
                       21. L’intervention étant une procédure incidente par rapport à la pro-
                    cédure principale dont la Cour est saisie, il revient, selon le Statut et le
                    Règlement de la Cour, à l’Etat qui demande à intervenir d’indiquer l’inté-
                    rêt d’ordre juridique qu’il estime être pour lui en cause dans le différend,
                    l’objet précis qu’il poursuit au travers de cette demande, ainsi que toute
                    base de compétence qui existerait entre lui et les parties. La Cour exami-
                    nera d’abord les qualités au titre desquelles le Honduras demande à inter-
                    venir, avant d’en venir aux autres éléments constitutifs de la demande
                    d’intervention.

                                                         *   *
                         1. Les qualités au titre desquelles le Honduras demande à intervenir
                       22. Le Honduras demande à être autorisé à intervenir en tant que par-
                    tie à l’affaire dont la Cour est saisie afin de parvenir à un règlement défi-

                    14




5 CIJ1020.indb 24                                                                                      14/06/13 11:47

                    431 	         différend territorial et maritime (arrêt)

                    nitif du différend qui l’oppose au Nicaragua, y compris la détermination
                    du point triple avec la Colombie, et subsidiairement, en tant que non‑­
                    partie, afin de faire connaître à la Cour les intérêts d’ordre juridique aux-
                    quels la décision qu’elle est appelée à rendre dans l’affaire opposant le
                    Nicaragua à la Colombie pourrait porter atteinte, et de les protéger.
                       23. Se référant à la jurisprudence de la Cour, le Honduras estime que
                    l’article 62 du Statut permet à un Etat d’intervenir soit en tant que partie
                    soit en tant que non‑partie. Dans le premier cas, une base de compétence
                    entre l’Etat demandant à intervenir et les parties à la procédure principale
                    est indispensable, et l’Etat intervenant est lié par l’arrêt de la Cour, alors
                    que, dans le second cas, celui‑ci n’a d’effet qu’entre les parties à la procé-
                    dure principale, en vertu de l’article 59 du Statut. Le Honduras relève
                    que, en l’espèce, l’article XXXI du pacte de Bogotá fonde la compétence
                    de la Cour entre lui‑même, le Nicaragua et la Colombie. Pour l’Etat
                    demandant à intervenir en tant que partie, l’intervention consisterait,
                    selon le Honduras, « à faire valoir un droit propre concernant l’objet du
                    litige » de manière à obtenir de la Cour qu’elle se prononce sur un tel
                    droit.
                       24. Le Honduras souligne que, contrairement à l’intervention en tant
                    que non‑partie, l’intervention en tant que partie, étant donné son objet, a
                    pour conséquence de rendre obligatoire pour l’intervenant la décision que
                    rendra la Cour sur le ou les points particuliers au sujet desquels l’inter-
                    vention a été autorisée et, dès lors, de rendre applicables à cet intervenant
                    les articles 59 du Statut et 94 de la Charte.
                       25. Pour le Nicaragua, quelles que soient les deux qualités alternatives
                    au titre desquelles le Honduras souhaite intervenir, l’une comme l’autre
                    demeureraient régies par l’article 62 du Statut et devraient remplir la ou
                    les conditions sine qua non posées par cette disposition, à savoir que l’Etat
                    doit faire valoir qu’un intérêt juridique est pour lui en cause dans un dif-
                    férend soumis à la Cour. Le Nicaragua soutient que le Honduras ne peut
                    en tout état de cause intervenir comme partie, ne serait‑ce que faute de
                    base de compétence, du fait que l’article VI du pacte de Bogotá exclut de
                    la compétence de la Cour les « questions déjà réglées au moyen … d’une
                    décision d’un tribunal international ». En effet, selon le Nicaragua, l’argu-
                    mentation du Honduras consiste à remettre en cause les questions de déli-
                    mitation déjà réglées par l’arrêt de la Cour du 8 octobre 2007 (Différend
                    territorial et maritime entre le Nicaragua et le Honduras dans la mer des
                    Caraïbes (Nicaragua c. Honduras), arrêt, C.I.J. Recueil 2007 (II), p. 659).
                       26. La Colombie souligne que l’intervention est une procédure inci-
                    dente et qu’elle ne saurait être utilisée pour greffer une nouvelle instance
                    sur celle, distincte, qui existe entre les parties originelles. Elle admet que
                    les deux formes d’intervention, en tant que partie et en tant que non‑­
                    partie, requièrent la preuve de l’existence d’un intérêt d’ordre juridique ;
                    elle se demande toutefois si cet intérêt est subordonné au même critère
                    dans l’un et l’autre cas.

                                                         *
                    15




5 CIJ1020.indb 26                                                                                    14/06/13 11:47

                    432 	          différend territorial et maritime (arrêt)

                       27. La Cour relève que ni l’article 62 du Statut ni l’article 81 du Règle-
                    ment ne précisent la qualité au titre de laquelle l’Etat peut demander à
                    intervenir. Cependant, dans son arrêt du 13 septembre 1990 sur la requête
                    à fin d’intervention du Nicaragua en l’affaire du Différend frontalier ter‑
                    restre, insulaire et maritime (El Salvador/Honduras), la Chambre de la
                    Cour s’est penchée sur le statut de l’Etat demandant à intervenir et a
                    admis qu’un Etat peut être autorisé à intervenir au titre de l’article 62 du
                    Statut soit en tant que non‑partie soit en tant que partie :
                             « Il est donc patent que l’Etat admis à intervenir dans une instance
                          ne devient pas aussi une partie en cause du seul fait qu’il est un inter-
                          venant. Réciproquement, il est vrai que, sous réserve du consente-
                          ment requis des parties en cause, l’intervenant n’est pas empêché par
                          sa qualité d’intervenant de devenir lui‑même partie au procès. » (Dif‑
                          férend frontalier terrestre, insulaire et maritime (El Salvador/Hondu‑
                          ras), requête à fin d’intervention, arrêt, C.I.J. Recueil 1990, p. 134‑135,
                          par. 99.)
                       28. De l’avis de la Cour, le statut d’intervenant en tant que partie
                    nécessite, en tout cas, l’existence d’une base de compétence entre les Etats
                    concernés, dont la validité est établie par la Cour au moment où elle auto-
                    rise l’intervention. Cependant, même si l’article 81 du Règlement prévoit
                    que la requête doit indiquer toute base de compétence qui existerait entre
                    l’Etat qui demande à intervenir et les parties à la procédure principale,
                    cette base de compétence n’est pas une condition de l’intervention en tant
                    que non‑partie.
                       29. S’il est autorisé par la Cour à être partie au procès, l’Etat interve-
                    nant peut lui demander de reconnaître ses droits propres dans sa décision
                    future, laquelle sera obligatoire à son égard en ce qui concerne les aspects
                    pour lesquels l’intervention a été admise, en application de l’article 59 du
                    Statut. A contrario, ainsi que la Chambre de la Cour chargée de connaître
                    de l’affaire du Différend frontalier terrestre, insulaire et maritime (El Sal‑
                    vador/Honduras) l’a souligné, l’Etat autorisé à intervenir à l’instance en
                    tant que non‑partie « n’acquiert pas les droits et n’est pas soumis aux obli-
                    gations qui s’attachent à la qualité de partie en vertu du Statut et du
                    Règlement de la Cour ou des principes juridiques généraux de procédure »
                    (ibid., p. 136, par. 102).
                       30. Cela étant, il n’en demeure pas moins que, quelle que soit la qualité
                    au titre de laquelle un Etat demande à intervenir, il doit remplir la condi-
                    tion posée à l’article 62 du Statut et prouver qu’il a un intérêt d’ordre
                    juridique susceptible d’être affecté par la décision future de la Cour. Ainsi,
                    dans la mesure où l’article 62 du Statut et l’article 81 du Règlement
                    tracent le cadre juridique de la demande d’intervention et en déterminent
                    les éléments constitutifs, ceux‑ci s’imposent quelle que soit la qualité au
                    titre de laquelle l’Etat demande à intervenir : dans tous les cas, cet Etat est
                    tenu d’établir l’intérêt d’ordre juridique qui est pour lui en cause dans la
                    procédure principale et l’objet précis de l’intervention sollicitée.

                                                         *   *
                    16




5 CIJ1020.indb 28                                                                                       14/06/13 11:47

                    433 	          différend territorial et maritime (arrêt)

                                       2. L’intérêt d’ordre juridique en cause
                       31. Le Honduras considère que deux principes sous‑tendent l’article 62
                    du Statut. D’après le premier principe, c’est à l’Etat qui désire intervenir
                    d’« estimer » si un ou plusieurs de ses intérêts d’ordre juridique sont en
                    cause, et il serait le seul à même d’apprécier l’étendue des intérêts en ques-
                    tion. Selon le second principe, il appartiendrait à cet Etat de décider de
                    l’opportunité d’exercer un droit d’intervention devant la Cour.

                       Ainsi, pour le Honduras, l’article 62, tout comme l’article 63, consacre
                    un droit d’intervention au bénéfice des Etats parties au Statut, en vertu
                    duquel il suffirait que l’un d’entre eux « estime » que ses intérêts d’ordre
                    juridique sont en cause pour que la Cour soit tenue d’autoriser l’interven-
                    tion. En effet, selon le Honduras, si cet intérêt est réel, la Cour n’a pas de
                    pouvoir discrétionnaire pour ne pas autoriser l’intervention.
                       32. Le Nicaragua, de son côté, considère qu’il n’est pas exact de soute-
                    nir qu’il existe un droit d’intervenir au titre de l’article 62 du Statut ; il
                    s’agit plutôt d’un droit de demander à intervenir, dans la mesure où il
                    appartient à la Cour de déterminer objectivement si l’intérêt juridique
                    invoqué est réel et s’il est vraiment en cause dans l’affaire à propos de
                    laquelle il est incidemment présenté. Selon le Nicaragua, les revendica-
                    tions de l’Etat demandant à intervenir doivent avoir une vraisemblance
                    suffisante pour s’analyser en un véritable intérêt juridique en cause.

                                                           *
                       33. La Cour relève que, conformément au Statut et au Règlement, l’Etat
                    qui demande à intervenir doit faire état d’un intérêt d’ordre juridique
                    propre dans la procédure principale et d’un lien entre cet intérêt et la déci-
                    sion que la Cour pourrait être amenée à rendre à l’issue de ladite procédure.
                    Il s’agit, aux termes du Statut, de « l’intérêt d’ordre juridique … en cause »
                    (voir article 62 du Statut) ; ou de ce que le texte en anglais exprime de façon
                    plus explicite comme « an interest of a legal nature which may be affected
                    by the decision in the case », soit, littéralement, « un intérêt d’ordre juri-
                    dique susceptible d’être affecté par la décision en l’espèce ».
                       34. Il appartient à l’Etat intéressé de demander à intervenir, même si la
                    Cour peut, au cours d’une affaire déterminée, appeler l’attention des Etats
                    tiers sur l’incidence éventuelle, sur leurs intérêts, de son arrêt futur au
                    fond, ainsi qu’elle l’a fait dans son arrêt du 11 juin 1998 sur les exceptions
                    préliminaires en l’affaire de la Frontière terrestre et maritime entre le
                    Cameroun et le Nigéria (Cameroun c. Nigéria) (C.I.J. Recueil 1998,
                    p. 324, par. 116).
                       35. Contrairement à l’article 63 du Statut, l’article 62 ne confère pas à
                    l’Etat tiers un droit à intervenir. En effet, il ne suffit pas à cet Etat d’esti-
                    mer qu’il a un intérêt d’ordre juridique susceptible d’être affecté par la
                    décision de la Cour dans la procédure principale pour avoir ipso facto un
                    droit à intervenir dans cette procédure. D’ailleurs, le paragraphe 2 de l’ar-

                    17




5 CIJ1020.indb 30                                                                                       14/06/13 11:47

                    434 	          différend territorial et maritime (arrêt)

                    ticle 62 reconnaît clairement la prérogative de la Cour de se prononcer sur
                    toute demande d’intervention, en fonction des éléments qui lui auront été
                    soumis.
                       36. Certes, ainsi qu’elle l’a déjà souligné, la Cour « ne considère pas
                    que le paragraphe 2 [de l’article 62] lui confère une sorte de pouvoir dis-
                    crétionnaire lui permettant d’accepter ou de rejeter une requête à fin d’in-
                    tervention pour de simples raisons d’opportunité » (Plateau continental
                    (Tunisie/Jamahiriya arabe libyenne), requête à fin d’intervention, arrêt,
                    C.I.J. Recueil 1981, p. 12, par. 17). C’est à la Cour, à qui il appartient de
                    veiller à la bonne administration de la justice, de décider si la condition
                    posée par le paragraphe 1 de l’article 62 est remplie. De ce fait, le para-
                    graphe 2 de cette disposition, selon lequel « [l]a Cour décide », se différen-
                    cie nettement du paragraphe 2 de l’article 63, qui reconnaît clairement à
                    certains Etats « le droit d’intervenir au procès » pour les besoins de l’inter-
                    prétation d’une convention à laquelle ils sont parties.
                       37. La Cour observe que, alors que les parties à la procédure principale
                    la prient de leur reconnaître certains droits dans l’espèce considérée, l’Etat
                    qui demande à intervenir fait en revanche valoir, en se fondant sur l’ar-
                    ticle 62 du Statut, que la décision sur le fond pourrait affecter ses intérêts
                    d’ordre juridique. L’Etat qui cherche à intervenir en tant que non‑partie
                    n’a donc pas à établir qu’un de ses droits serait susceptible d’être affecté ;
                    il est suffisant pour cet Etat d’établir que son intérêt d’ordre juridique
                    pourrait être affecté. L’article 62 requiert que l’intérêt dont se prévaut
                    l’Etat qui demande à intervenir soit d’ordre juridique, dans le sens où cet
                    intérêt doit faire l’objet d’une prétention concrète et réelle de cet Etat,
                    fondée sur le droit, par opposition à une prétention de nature exclusive-
                    ment politique, économique ou stratégique. Mais il ne s’agit pas de n’im-
                    porte quel intérêt d’ordre juridique ; encore faut-il qu’il soit susceptible
                    d’être affecté, dans son contenu et sa portée, par la décision future de la
                    Cour dans la procédure principale.
                       Dès lors, l’intérêt d’ordre juridique visé à l’article 62 ne bénéficie pas de
                    la même protection qu’un droit établi et n’est pas soumis aux mêmes exi-
                    gences en matière de preuve.
                       38. La décision de la Cour autorisant l’intervention peut être considé-
                    rée comme préventive puisqu’elle a pour objectif de permettre à l’Etat
                    intervenant de participer à la procédure principale dans le but de protéger
                    un intérêt d’ordre juridique qui risque d’être affecté dans cette procédure.
                    Quant au lien entre la procédure incidente et la procédure principale, la
                    Cour a déjà précisé que « l’intérêt d’ordre juridique qu’un Etat cherchant
                    à intervenir en vertu de l’article 62 doit démontrer n’est pas limité au seul
                    dispositif d’un arrêt. Il peut également concerner les motifs qui consti-
                    tuent le support nécessaire du dispositif. » (Souveraineté sur Pulau Ligitan
                    et Pulau Sipadan (Indonésie/Malaisie), requête à fin d’intervention, arrêt,
                    C.I.J. Recueil 2001, p. 596, par. 47.)
                       39. Il revient à la Cour d’apprécier l’intérêt juridique susceptible d’être
                    affecté, invoqué par l’Etat qui demande à intervenir, en fonction des don-
                    nées propres à chaque affaire, et elle ne peut le faire « que concrètement et

                    18




5 CIJ1020.indb 32                                                                                      14/06/13 11:47

                    435 	          différend territorial et maritime (arrêt)

                    que par rapport à toutes les circonstances de l’espèce » (Différend fronta‑
                    lier terrestre, insulaire et maritime (El Salvador/Honduras), requête à fin
                    d’intervention, arrêt, C.I.J. Recueil 1990, p. 118, par. 61).

                                         3. L’objet précis de l’intervention
                       40. Aux termes de l’alinéa b) du paragraphe 2 de l’article 81 du Règle-
                    ment, une requête à fin d’intervention doit spécifier « l’objet précis de l’in-
                    tervention » sollicitée.
                       41. Le Honduras demande à la Cour, dans le contexte de sa requête à
                    fin d’intervention en tant que partie, de déterminer le tracé de la frontière
                    maritime entre lui‑même, le Nicaragua et la Colombie dans la zone mari-
                    time en cause et de fixer le point triple sur la ligne frontière du traité
                    de 1986. A titre subsidiaire, l’intervention du Honduras en tant que non‑
                    partie a pour objet « de protéger ses droits et d’informer la Cour de la
                    nature des droits et intérêts juridiques de la République du Honduras
                    dans la mer des Caraïbes qui pourraient être mis en cause par la décision
                    de la Cour dans l’instance pendante ».
                       42. Le Nicaragua, quant à lui, considère que le Honduras s’emploie à
                    convaincre la Cour de se prononcer, en réalité, sur le tracé de sa propre
                    frontière avec les Parties, et que « l’intervention à laquelle aspire le Hon-
                    duras a pour seul objet de remettre en cause l’arrêt de 2007 fixant sa fron-
                    tière maritime avec le Nicaragua sur toute sa longueur ».
                       43. Quant à la Colombie, elle rappelle que l’intervention ne saurait être
                    utilisée pour greffer sur l’instance qui existe entre les parties originelles
                    une nouvelle instance, distincte de la précédente, mais estime que le Hon-
                    duras a qualité pour intervenir en tant que non‑partie en vertu de l’ar-
                    ticle 62 du Statut et qu’il appartient à la Cour d’aller au‑delà si elle le
                    décide, en autorisant cet Etat à intervenir en tant que partie.

                                                          *
                       44. La Cour rappelle que la requête à fin d’intervention du Honduras
                    relève d’une procédure incidente et que, quelle que soit la forme de l’inter-
                    vention sollicitée — en tant que partie ou en tant que non‑partie —, l’Etat
                    demandant à intervenir est tenu par le Statut de prouver l’existence d’un
                    intérêt juridique susceptible d’être affecté par la décision de la Cour dans
                    la procédure principale. Il en découle que l’objet précis de l’intervention
                    doit se rattacher à l’objet du différend principal qui oppose le Nicaragua
                    à la Colombie.
                       45. La Cour souligne en outre que les procédures écrite et orale rela-
                    tives à la requête à fin d’intervention doivent se concentrer sur la preuve
                    de l’intérêt juridique en cause ; ces procédures ne sont pas, pour l’Etat qui
                    demande à intervenir et pour les Parties, l’occasion de débattre de ques-
                    tions de fond relevant de la procédure principale, que la Cour ne peut,
                    au stade de l’examen de l’admission d’une requête à fin d’intervention,
                    prendre en considération.

                    19




5 CIJ1020.indb 34                                                                                     14/06/13 11:47

                    436 	          différend territorial et maritime (arrêt)

                        46. La raison d’être de l’intervention est, comme la Cour l’a déjà souli-
                    gné, de permettre à un Etat tiers dont l’intérêt juridique risque d’être affecté
                    par la décision que la Cour pourrait adopter de participer à la procédure
                    principale pour protéger cet intérêt (voir paragraphe 38 ci‑dessus).
                        47. La Cour relève que l’Etat qui demande à intervenir ne peut, sous
                    couvert d’intervention, chercher à introduire une instance nouvelle aux
                    côtés de la procédure principale. Certes, l’Etat qui a été autorisé à inter-
                    venir en tant que partie peut soumettre à la Cour, pour décision, des
                    demandes qui lui sont propres, mais celles‑ci doivent être liées à l’objet du
                    différend principal. Ce n’est pas parce qu’un Etat est autorisé à intervenir
                    qu’il pourrait dénaturer la procédure principale, car l’intervention « ne
                    saurait être une procédure qui transforme [une] affaire en une affaire
                    différente avec des parties différentes » (Différend frontalier terrestre,
                    ­
                    ­insulaire et maritime (El Salvador/Honduras), requête à fin d’intervention,
                     arrêt, C.I.J. Recueil 1990, p. 134, par. 98 ; voir aussi Plateau continental
                     (Jamahiriya arabe libyenne/Malte), requête à fin d’intervention, arrêt,
                     C.I.J. Recueil 1984, p. 20, par. 31).
                        48. Ainsi, l’appréciation du lien entre l’objet précis de l’intervention et
                     l’objet du différend est destinée à permettre à la Cour de s’assurer que
                     l’Etat tiers vise effectivement la protection de ses intérêts juridiques sus-
                     ceptibles d’être affectés par l’arrêt qui sera rendu.

                                                         *   *
                                 II. Examen de la requête à fin d’intervention
                                                 du Honduras

                       49. En spécifiant ses intérêts d’ordre juridique susceptibles d’être affec-
                    tés par la décision de la Cour, le Honduras affirme dans sa requête qu’il
                    est reconnu, dans le traité de délimitation maritime conclu en 1986 entre
                    lui‑même et la Colombie (ci‑après dénommé le « traité de 1986 »), que la
                    zone située au nord du 15e parallèle et à l’est du 82e méridien recouvre
                    certains de ses droits et intérêts d’ordre juridique légitimes (voir croquis
                    ci‑après, p. 441). Il fait valoir que la Cour, dans la décision qu’elle rendra
                    en l’espèce, devra dûment tenir compte de ces droits et intérêts dans ladite
                    zone, lesquels, soutient‑il, n’auraient pas été pris en considération dans
                    l’arrêt de 2007 en l’affaire du Différend territorial et maritime entre le
                    Nicaragua et le Honduras dans la mer des Caraïbes (Nicaragua c. Hondu‑
                    ras) (arrêt, C.I.J. Recueil 2007 (II), p. 658) (ci‑après l’« arrêt de 2007 »).
                    Le Honduras estime que la Cour, étant appelée à se prononcer sur l’attri-
                    bution de la « zone de délimitation » telle que spécifiée par le Nicaragua
                    dans la procédure principale, devra inévitablement décider si le traité
                    de 1986 est en vigueur et s’il accorde à la Colombie des droits dans la
                    zone en litige entre elle et le Nicaragua. Aussi affirme‑t‑il que le statut et
                    la teneur du traité de 1986 sont en jeu dans la présente espèce.



                    20




5 CIJ1020.indb 36                                                                                      14/06/13 11:47

                    437 	          différend territorial et maritime (arrêt)

                       50. Le Honduras soutient avoir toujours, en vertu du traité de 1986,
                    une juridiction et des droits souverains à faire valoir dans la zone située à
                    l’est du 82e méridien en matière, notamment, de concessions pétrolières,
                    de patrouilles navales et d’activités de pêche. En outre, le Nicaragua,
                    n’étant pas partie au traité de 1986, ne serait pas fondé à se prévaloir de
                    celui‑ci pour affirmer que la zone maritime en cause lui revient exclusive-
                    ment. Le Honduras est convaincu qu’une décision rendue sans qu’il ait
                    participé en tant qu’Etat intervenant à l’instance pourrait affecter de
                    manière irréversible ses intérêts juridiques si la Cour en arrivait à faire
                    droit à certaines des demandes avancées par le Nicaragua.
                       51. Le Honduras fait valoir que l’arrêt de 2007 n’a pas fixé dans son
                    intégralité la frontière séparant le Nicaragua et le Honduras dans la mer
                    des Caraïbes. D’après lui, le fait que la flèche tracée sur la ligne bissectrice
                    marquant la frontière telle qu’elle apparaît sur l’un des croquis accompa-
                    gnant l’arrêt de 2007 s’arrête au 82e méridien, conjugué au libellé du dis-
                    positif de cet arrêt, indique que la Cour ne s’est pas prononcée sur la zone
                    située à l’est de ce méridien (voir croquis ci‑après, p. 441). La Cour
                    n’ayant pas, dans cet arrêt, statué sur le traité de 1986 — question sur
                    laquelle elle n’était pas appelée à se prononcer —, le Honduras estime
                    qu’une incertitude reste à dissiper quant à la juridiction et aux droits sou-
                    verains respectifs des trois Etats — le Honduras, la Colombie et le Nica-
                    ragua — dans la région. Plus précisément, le Honduras considère que la
                    Cour n’a pas fixé le point terminal de sa frontière avec le Nicaragua et n’a
                    pas non plus spécifié que ce point serait situé sur l’azimut de la bissectrice
                    marquant la frontière. Sa requête a pour objet d’obtenir de la Cour, dans
                    l’hypothèse où il serait autorisé à intervenir en tant que partie, qu’elle fixe
                    le point triple entre le Honduras, le Nicaragua et la Colombie, et arrête
                    ainsi définitivement la délimitation maritime dans la région.
                       52. Donnant son interprétation de l’effet de l’arrêt de 2007 quant au
                    raisonnement en droit développé aux paragraphes 306 à 319 de cette déci-
                    sion sous l’intitulé « Le point de départ et le point terminal de la frontière
                    maritime », le Honduras a plaidé que ces paragraphes ne relevaient pas de
                    la chose jugée et que, au paragraphe 319, la Cour ne s’était pas prononcée
                    sur une question particulière, mais avait indiqué aux Parties la méthodo-
                    logie susceptible d’être employée sans préjuger d’un point terminal défini-
                    tif ni de la question de savoir quels Etats pourraient être considérés com-
                    me tiers. Aussi estime‑t‑il que ce paragraphe ne tranche aucune question,
                    seul le dispositif de l’arrêt étant en principe revêtu de l’autorité de la chose
                    jugée.
                       53. Le Nicaragua et la Colombie, les Parties à la procédure principale,
                    ont des positions divergentes à l’égard de la requête du Honduras. Le
                    Nicaragua est résolument opposé à la demande d’intervention du Hondu-
                    ras, que ce soit en qualité de partie ou en qualité de non‑partie. Il consi-
                    dère que la requête du Honduras ne spécifie pas l’intérêt d’ordre juridique
                    qui est pour lui susceptible d’être affecté par la décision de la Cour, au
                    sens de l’article 62 du Statut, et qu’elle remet en question l’autorité de la
                    chose jugée dont est revêtu l’arrêt de 2007.

                    21




5 CIJ1020.indb 38                                                                                      14/06/13 11:47

                    438 	          différend territorial et maritime (arrêt)

                       54. Le Nicaragua soutient que le Honduras ne possède aucun intérêt
                    d’ordre juridique au sud de la ligne de délimitation établie par la Cour
                    dans son arrêt de 2007, y compris dans la zone délimitée, au nord, par
                    cette ligne et, au sud, par le 15e parallèle. Il considère que le traité de 1986
                    ne peut lui être opposé étant donné qu’il empiète sur ses droits souve-
                    rains. Il fait valoir que l’arrêt de 2007, avec toute l’autorité de la chose
                    jugée, fixe dans son intégralité la frontière séparant le Nicaragua et le
                    Honduras dans la mer des Caraïbes et que cette autorité de la chose jugée
                    est revêtue non seulement par le dispositif, mais aussi par les motifs, dans
                    la mesure où ceux‑ci en sont inséparables. Selon le Nicaragua, la requête
                    soumise par le Honduras vise à rouvrir des questions qui l’opposent à
                    celui‑ci et qui ont déjà été tranchées par la Cour ; le principe de l’autorité
                    de la chose jugée emporte dès lors son rejet.
                       55. La Colombie, quant à elle, fait valoir que le Honduras satisfait aux
                    conditions requises pour intervenir en tant que non‑partie en vertu de
                    l’article 62 du Statut, ajoutant qu’elle n’élève aucune objection contre la
                    demande du Honduras à intervenir en tant que partie. L’argumentation
                    de la Colombie a essentiellement trait à l’effet de l’arrêt de 2007 sur ses
                    droits vis‑à‑vis du Nicaragua dans la zone couverte par le traité de 1986.
                    La Colombie a soutenu que les obligations bilatérales qu’elle a contrac-
                    tées à l’égard du Honduras en vertu de ce traité ne lui interdisaient pas de
                    revendiquer à l’encontre du Nicaragua, en l’espèce, des droits et des inté-
                    rêts dans la zone située au nord du 15e parallèle et à l’est du 82e méridien,
                    les engagements qu’elle a pris envers le Honduras au titre dudit traité ne
                    valant qu’envers cet Etat.

                                                             *
                       56. Selon l’article 62 du Statut et l’article 81 du Règlement, l’Etat
                    demandant à intervenir doit, pour être autorisé à ce faire, remplir cer-
                    taines conditions. Qu’il s’agisse pour lui d’intervenir en tant que partie ou
                    en tant que non‑partie, il doit convaincre la Cour qu’il possède un intérêt
                    d’ordre juridique susceptible d’être affecté par la décision de la Cour dans
                    la procédure principale. La Cour, pour déterminer si la requête du Hon-
                    duras satisfait aux critères énoncés à l’article 62 du Statut relativement à
                    l’intervention, devra commencer par examiner les intérêts juridiques qui
                    s’y trouvent invoqués. Ainsi qu’elle l’a indiqué plus haut, la Cour ne per-
                    dra pas de vue que, ce faisant, il ne s’agit pas pour elle d’interpréter le
                    sens ou la portée de l’arrêt de 2007 tel qu’envisagé à l’article 60 du Statut,
                    ni d’aborder la moindre question touchant au fond de la procédure prin-
                    cipale (voir paragraphe 45 ci‑dessus). La Cour ne saurait en aucune façon
                    préjuger de sa décision au fond (voir Différend frontalier terrestre, insu‑
                    laire et maritime (El Salvador/Honduras), requête à fin d’intervention,
                    arrêt, C.I.J. Recueil 1990, p. 118, par. 62).


                                                         *       *
                    22




5 CIJ1020.indb 40                                                                                      14/06/13 11:47

                    439 	         différend territorial et maritime (arrêt)

                             1. L’intérêt d’ordre juridique revendiqué par le Honduras
                       57. La Cour examinera tout d’abord l’intérêt que le Honduras indique
                    chercher à protéger par l’intervention demandée. Le Honduras précise
                    que la zone recouvrant cet intérêt d’ordre juridique susceptible d’être
                    affecté par la décision de la Cour s’inscrit grosso modo dans un rectangle,
                    tel que représenté sur le croquis figurant à la page 441. Il ajoute que le
                    tracé des côtés méridional et oriental de ce rectangle, qui se confondent
                    avec la frontière du traité de 1986, est le suivant :
                           « Partant du 82e méridien, la frontière se dirige vers l’est le long du
                         15e parallèle jusqu’à atteindre le méridien 79° 56΄ 00˝. Elle s’oriente
                         alors vers le nord le long de ce méridien pour ensuite s’infléchir et
                         suivre un arc approximatif à l’ouest de quelques cayes et du banc de
                         Serranilla, avant d’atteindre un point situé au nord des cayes… »
                       58. La Cour relève que, pour démontrer qu’il possède un intérêt
                    d’ordre juridique en l’affaire, le Honduras estime avoir des droits souve-
                    rains et une juridiction à faire valoir sur la zone maritime correspondant
                    au rectangle. Concrètement, il prétend pouvoir s’y prévaloir de droits en
                    matière de concessions pétrolières, de patrouilles navales et d’activités de
                    pêche. Dans son argumentation, le Honduras soulève un certain nombre
                    de points qui remettent directement en question l’arrêt de 2007, par lequel
                    a été délimitée la frontière maritime entre le Honduras et le Nicaragua.
                       59. La détermination de l’intérêt d’ordre juridique du Honduras se
                    résume pour l’essentiel à l’examen de deux questions : d’une part, celle de
                    savoir si l’arrêt de 2007 a fixé dans son intégralité la frontière maritime
                    séparant le Honduras et le Nicaragua dans la mer des Caraïbes, et, d’autre
                    part, celle des effets qu’aura, le cas échéant, la décision de la Cour dans la
                    procédure principale sur les droits dont jouit le Honduras en vertu du
                    traité de 1986.
                       60. Dans sa requête, le Honduras expose que lui‑même et la Colombie
                    détiennent des droits sur la zone maritime située au nord du 15e parallèle,
                    droits générés par les côtes du Honduras, d’une part, et par l’archipel de
                    San Andrés, Serranilla et l’île de Providencia, d’autre part, et que c’est le
                    chevauchement de leurs revendications qui les a conduits à conclure le
                    traité de 1986. La Cour ne peut manquer de relever que ce n’est pas la
                    première fois que la position du Honduras concernant le statut du
                    15e parallèle, telle qu’il la développe en l’espèce, oppose celui‑ci au Nica-
                    ragua. De fait, cette position a été dûment examinée dans l’arrêt de 2007
                    portant délimitation de la frontière maritime.
                       61. Dans l’affaire Nicaragua c. Honduras, en laquelle a été rendu l’arrêt
                    de 2007, l’un des principaux arguments du Honduras relativement à la
                    délimitation consistait à affirmer que le 15e parallèle devait constituer la
                    frontière maritime entre lui‑même et le Nicaragua, soit en tant que ligne
                    traditionnelle, soit du fait de l’accord tacite des Etats voisins. Dans son
                    arrêt, la Cour a toutefois rejeté ces deux arguments juridiques et n’a pas
                    conféré au 15e parallèle cette qualité de ligne frontière. Le 15e parallèle ne

                    23




5 CIJ1020.indb 42                                                                                    14/06/13 11:47

                    440 	          différend territorial et maritime (arrêt)

                    joue donc aucun rôle en vertu de l’arrêt de 2007 aux fins de l’examen de
                    la délimitation maritime entre le Honduras et le Nicaragua. En d’autres
                    termes, cette question est, pour le Honduras, chose jugée aux fins de la
                    présente procédure.
                       62. Appelée à arrêter une frontière maritime unique délimitant les mers
                    territoriales, portions de plateau continental et zones économiques exclu-
                    sives relevant respectivement du Nicaragua et du Honduras dans la zone
                    en litige, la Cour, dans son arrêt de 2007, a tracé une ligne bissectrice
                    tenant compte, moyennant certains ajustements, des îles honduriennes
                    situées au large du littoral. Dans la présente procédure, le Honduras et le
                    Nicaragua ont exprimé des positions très différentes sur l’effet de cette
                    bissectrice marquant la frontière. Ainsi sont‑ils en désaccord sur les ques-
                    tions de savoir si la Cour, dans son arrêt de 2007, a indiqué un point
                    terminal précis sur la bissectrice, si cette dernière s’étend au‑delà du
                    82e méridien et, partant, si l’arrêt de 2007 a définitivement délimité l’inté-
                    gralité de la frontière maritime entre le Honduras et le Nicaragua dans la
                    mer des Caraïbes. La Cour prend note de la position du Honduras, selon
                    lequel ces questions, si elles demeurent sans réponse, ne manqueront cer-
                    tainement pas d’avoir une incidence sur le caractère définitif et la stabilité
                    des relations juridiques entre les deux Parties.
                       63. Selon la Cour, deux aspects du raisonnement qu’elle a développé
                    aux paragraphes 306 à 319 de son arrêt de 2007 revêtent une incidence
                    directe en ce qui concerne les questions exposées ci‑dessus. Elle rappelle
                    en premier lieu que c’est seulement après avoir conclu à l’existence d’éven-
                    tuels intérêts d’Etats tiers dans la zone qu’elle a, dans son arrêt de 2007,
                    décidé de ne pas se prononcer sur la question du point terminal. En toute
                    logique, si le point F de la ligne bissectrice tel que l’interprète le Honduras
                    avait été censé marquer un tel point terminal, la Cour n’aurait eu nul
                    besoin de continuer de se soucier de l’emplacement d’éventuels intérêts
                    d’Etats tiers, auxquels ce point n’aurait de toute manière pu porter
                    atteinte. En second lieu, c’est l’affirmation du Honduras selon laquelle
                    une délimitation qui s’étendrait au‑delà du 82e méridien porterait atteinte
                    aux droits de la Colombie qui a amené la Cour à dûment tenir compte des
                    arguments avancés par lui quant aux droits d’Etats tiers et à s’assurer
                         « qu’une éventuelle délimitation entre le Honduras et le Nicaragua
                         qui se prolongerait vers l’est au‑delà du 82e méridien et au nord du
                         15e parallèle (ce qui serait le cas de la bissectrice retenue par la Cour)
                         ne porterait en réalité pas préjudice aux droits de la Colombie, dans
                         la mesure où les droits de cette dernière en vertu d[u] traité [de 1986]
                         ne s’étendent pas au nord du 15e parallèle » (Différend territorial et
                         maritime entre le Nicaragua et le Honduras dans la mer des Caraïbes
                         (Nicaragua c. Honduras), arrêt, C.I.J. Recueil 2007 (II), p. 759,
                         par. 316 ; les italiques sont de la Cour).
                      Selon le raisonnement de la Cour, au‑delà du point F, la bissectrice
                    d’azimut défini doit se poursuivre en ligne droite, en épousant la courbure
                    de la Terre, pour constituer l’intégralité du tracé de la frontière maritime

                    24




5 CIJ1020.indb 44                                                                                     14/06/13 11:47

                    441 	                                                différend territorial et maritime (arrêt)



                 Zone dans laquelle le Honduras prétend                                                      Zone dans laquelle le Honduras prétend avoir
                                                                                                             un intérêt d'ordre juridique susceptible d'être
               avoir un intérêt d'ordre juridique susceptible                                                affecté par la décision de la Cour
                 d'être affecté par la décision de la Cour                                                   Frontière maritime établie par la Cour dans son
                                                                                                             arrêt du 8 octobre 2007 en l'affaire du Différend
                         Ce croquis a été établi à seule fin d'illustration,                                 territorial et maritime entre le Nicaragua et le
                         à partir d'une carte présentée par le Honduras                                      Honduras dans la mer des Caraïbes (Nicaragua c.
                                       Projection de Mercator (15° N)                                        Honduras) (voir C.I.J. Recueil 2007 (II),
                                                  WGS 84                                                     p. 761, croquis n° 7)

                                                                                                             Ligne de délimitation telle qu'établie dans le traité
                                                                                                             de 1986 entre le Honduras et la Colombie

                                                                                                             Formations maritimes
                                            point F
               HONDURAS
                                                                    ie
                                                             Colomb




                                                                                                                                    a
               NICARAGUA




                                                                                                                                      u
                                     dans sa endiquée par la




                                                                                                                                   rag
                                                                                                                             ic a
                                                                                                                          le N
                                                    e
                                             dupliqu




                                                                                                                            e ar
                                                                                                                         iqu e p
                                                                                                                      épl ué
                                       me rev




                                                                                                                   a r diq
                                                                                                                s s v en
                              re mariti




                                                                                                          dan e re



                                                                             MER DES CARAÏBES
                                                                                                               m
                                                                                                         r iti
                                                                                                       ma
                             Frontiè




                                                                                                     èr e
                                                                                                      n ti
                                                                                                  Fr o
                    C
                     O
                    ST
                      A




                                                                                                                                          COLOMBIE
                         R
                          IC
                            A




                                                                           PANAMA




                    25




5 CIJ1020.indb 46                                                                                                                                                    14/06/13 11:47

                    442 	          différend territorial et maritime (arrêt)

                     entre le Honduras et le Nicaragua aussi loin que ne sont en cause
                    les droits d’aucun Etat tiers. Elle délimite donc les zones maritimes reve-
                    nant respectivement au Honduras et au Nicaragua dans la mer des
                    Caraïbes, ce qui, par définition, devrait englober celle que recouvre le rec-
                    tangle.
                        64. Au terme de son examen, la Cour estime difficile de retenir l’argu-
                    ment du Honduras selon lequel « une frontière qui n’a pas de point termi-
                    nal ne saurait manifestement être fixée dans son intégralité », car ce n’est
                    pas la première fois qu’elle laisse indéterminé le point terminal d’une
                    frontière maritime qu’il s’agira de fixer ultérieurement, une fois établis
                    les droits d’un ou plusieurs Etats tiers. Ainsi qu’elle l’a dit dans l’arrêt
                    de 2007, « [e]n matière de délimitation judiciaire, il est … courant de ne
                    pas indiquer de point terminal précis afin de ne pas porter préjudice aux
                    droits d’Etats tiers » (Différend territorial et maritime entre le Nicaragua et
                    le Honduras dans la mer des Caraïbes (Nicaragua c. Honduras), arrêt,
                    C.I.J. Recueil 2007 (II), p. 756, par. 312 ; voir aussi Plateau continental
                    (Tunisie/Jamahiriya arabe libyenne), arrêt, C.I.J. Recueil 1982, p. 91,
                    par. 130 ; Plateau continental (Jamahiriya arabe libyenne/Malte), requête
                    à fin d’intervention, arrêt, C.I.J. Recueil 1984, p. 27 ; Délimitation maritime
                    et questions territoriales entre Qatar et Bahreïn (Qatar c. Bahreïn), fond,
                    arrêt, C.I.J. Recueil 2001, p. 116, par. 250 ; Frontière terrestre et maritime
                    entre le Cameroun et le Nigéria (Cameroun c. Nigéria ; Guinée équatoriale
                    (intervenant)), arrêt, C.I.J. Recueil 2002, p. 421, par. 238, p. 424, par. 245,
                    et p. 448, par. 307 ; Délimitation maritime en mer Noire (Roumanie c.
                    Ukraine), arrêt, C.I.J. Recueil 2009, p. 131, par. 219). La décision de
                    la Cour relative à la délimitation maritime dans la mer des Caraïbes
                    entre le Honduras et le Nicaragua est définitive. Le Honduras ne pourrait
                    être un « Etat tiers » dans les relations juridiques nées de ce contexte
                    puisqu’il était lui‑même partie à la procédure. A défaut de revendications
                    d’Etats tiers, la frontière doit indiscutablement suivre le tracé défini par
                    la Cour.
                        65. La Cour relève que la frontière n’aurait pu éventuellement
                    dévier de son tracé en ligne droite établi par l’arrêt de 2007 que si le
                    Honduras avait mis en avant de nouvelles formations maritimes de­
                    ­
                    vant être prises en compte aux fins de la délimitation. Or, le Honduras
                    n’en a évoqué, ou n’a produit d’éléments tendant à en établir l’existence,
                    ni dans le cadre de la procédure en l’affaire du Différend territorial et
                    maritime entre le Nicaragua et le Honduras dans la mer des Caraïbes
                    ­
                    (­Nicaragua c. Honduras) ni dans la présente procédure. Du reste, quand
                    bien même il l’aurait fait dans la présente procédure, la question n’en
                    aurait pas moins été exclue du champ d’application de l’article 62 du
                    Statut, qui concerne l’intervention, mais aurait relevé de celui de
                    ­
                    ­l’article 61, qui concerne la revision. En d’autres termes, le Honduras
                     n’a pas laissé entendre qu’il subsisterait un différend non résolu ou des
                     éléments de nature à prouver que la bissectrice qui marque la fron-
                     tière maritime entre le Honduras et le Nicaragua n’était ni complète ni
                     définitive.

                    26




5 CIJ1020.indb 48                                                                                     14/06/13 11:47

                    443 	          différend territorial et maritime (arrêt)

                             2. L’application du principe de l’autorité de la chose jugée
                       66. Les demandes du Honduras reposent essentiellement sur l’argu-
                    ment selon lequel le raisonnement exposé aux paragraphes 306 à 319 de
                    l’arrêt de 2007 n’est pas revêtu de l’autorité de la chose jugée. Dès lors,
                    selon le Honduras, ce principe ne l’empêche pas de soulever des questions
                    qui se rapportent aux motifs de l’arrêt.
                       67. Il est un principe juridique bien établi et généralement reconnu
                    qu’une décision rendue par un organe judiciaire a force obligatoire pour les
                    parties au différend (Effet de jugements du Tribunal administratif des Nations
                    Unies accordant indemnité, avis consultatif, C.I.J. Recueil 1954, p. 53).
                       La Cour relève que, afin d’établir dans quelle mesure l’arrêt de 2007 est
                    revêtu de l’autorité de la chose jugée, elle doit placer la demande du Hon-
                    duras dans le contexte spécifique de l’affaire.
                       68. Les droits du Honduras sur la zone située au nord de la bissectrice
                    n’ont été contestés ni par le Nicaragua ni par la Colombie. Il ne saurait
                    donc y avoir pour le Honduras, à l’égard de cette zone, un intérêt d’ordre
                    juridique susceptible d’être affecté par la décision de la Cour dans la pro-
                    cédure principale.
                       Aux fins d’établir si le Honduras possède un intérêt d’ordre juridique
                    dans la zone située au sud de la ligne bissectrice, la question essentielle
                    que doit trancher la Cour est celle de savoir dans quelle mesure l’arrêt
                    de 2007 a défini le tracé de la frontière maritime unique entre les mers
                    territoriales, portions de plateau continental et zones économiques exclu-
                    sives relevant respectivement du Nicaragua et du Honduras.
                       69. La Cour considère que le tracé de la ligne bissectrice, tel qu’il a été
                    indiqué au point 3 du dispositif de son arrêt de 2007 (paragraphe 321), est
                    clair. Au point 3 du dispositif, lequel est incontestablement revêtu de l’auto-
                    rité de la chose jugée, la Cour a indiqué que, « [à] partir du point F, [la fron-
                    tière] se poursuivra le long de la ligne d’azimut 70° 14΄ 41,25˝ jusqu’à atteindre
                    la zone dans laquelle elle risque de mettre en cause les droits d’Etats tiers ».
                       70. La Cour fait observer que les motifs qui figurent aux paragraphes 306
                    à 319 de l’arrêt de 2007 et constituent le support nécessaire du dispositif de
                    cet arrêt sont, sur ce point, également dépourvus d’ambiguïté. La Cour a
                    clairement indiqué dans ces paragraphes que la bissectrice s’étendrait
                    au‑delà du 82e méridien jusqu’à atteindre la zone dans laquelle pourraient
                    être affectés les droits d’un Etat tiers et que son point terminal demeurerait
                    indéterminé tant que n’auraient pas été établis les droits de cet Etat tiers.
                    Sans cet exposé des motifs, il pourrait être difficile de comprendre pourquoi
                    la Cour n’a pas fixé, dans son arrêt, de point terminal. Compte tenu de ces
                    motifs, la décision à laquelle la Cour est parvenue dans son arrêt de 2007 ne
                    se prête à aucune autre interprétation.

                                  3. La demande du Honduras et le traité de 1986
                      71. En ce qui concerne le traité de 1986, la Cour observe que le Hon-
                    duras et la Colombie ont des positions divergentes. Le Honduras a plaidé

                    27




5 CIJ1020.indb 50                                                                                        14/06/13 11:47

                    444 	          différend territorial et maritime (arrêt)

                    que, compte tenu des « obligations bilatérales contradictoires » découlant,
                    respectivement, du traité de 1986 conclu avec la Colombie et de l’arrêt
                    rendu en 2007 entre lui et le Nicaragua, il avait un intérêt d’ordre juri-
                    dique à ce que soit tranchée la question de savoir si et dans quelle mesure
                    l’arrêt de 2007 a eu une incidence sur le statut et l’application du traité
                    de 1986. La Colombie, quant à elle, a prié la Cour de laisser de côté ce
                    même traité, celle‑ci étant appelée, lors de la phase du fond, à délimiter la
                    frontière maritime entre la Colombie et le Nicaragua, et non à déterminer
                    le statut des relations conventionnelles de la Colombie et du Honduras.
                    La Colombie estime donc que le statut et la teneur du traité de 1986 ne
                    sont pas en jeu dans la procédure principale.
                       72. Dans le rectangle théorique qui nous intéresse (voir croquis,
                    p. 441), trois Etats sont concernés : le Honduras, la Colombie et le Nica-
                    ragua. Ces Etats peuvent conclure des traités de délimitation maritime
                    bilatéraux. En vertu du principe res inter alios acta, ces traités ne confèrent
                    pas davantage de droits à un Etat tiers qu’ils ne lui imposent d’obliga-
                    tions. Quelques concessions qu’un Etat partie ait pu faire à l’égard de
                    l’autre, celles‑ci demeureront bilatérales, et exclusivement bilatérales, et
                    ne pourront avoir aucune incidence sur les droits d’un Etat tiers. Dans
                    son arrêt de 2007, la Cour, conformément au principe res inter alios acta,
                    ne s’est pas fondée sur le traité de 1986.
                       73. La frontière maritime entre la Colombie et le Nicaragua sera déter-
                    minée en fonction de la côte et des formations maritimes des deux Parties.
                    Ce faisant, la Cour, pour déterminer cette frontière, ne se fondera pas sur
                    le traité de 1986.
                       74. Enfin, la Cour n’estime aucunement nécessaire d’examiner la question
                    du « point triple » que le Honduras affirme être situé sur la ligne frontière
                    établie par le traité de 1986. Ayant éclairci plus haut les questions ayant trait
                    à l’arrêt de 2007 et au traité de 1986, la Cour ne voit aucun lien entre celle
                    du « point triple » soulevée par le Honduras et la présente procédure.
                       75. Au vu des considérations qui précèdent, la Cour conclut que le
                    Honduras n’est pas parvenu à démontrer qu’il possédait un intérêt d’ordre
                    juridique susceptible d’être affecté par la décision de la Cour dans la pro-
                    cédure principale. En conséquence, la Cour n’a besoin d’examiner aucune
                    autre des questions soulevées devant elle dans la présente procédure.

                                                             *
                                                         *       *

                      76. Par ces motifs,
                      La Cour,
                      Par treize voix contre deux,
                      Dit que la requête à fin d’intervention en l’instance, en tant que partie
                    ou en tant que non‑partie, déposée par la République du Honduras en
                    vertu de l’article 62 du Statut de la Cour, ne peut être admise.

                    28




5 CIJ1020.indb 52                                                                                       14/06/13 11:47

                    445 	         différend territorial et maritime (arrêt)

                      pour : M. Owada, président, M. Tomka, vice-président ; MM. Koroma, Al‑
                        Khasawneh, Simma, Keith, Sepúlveda-Amor, Bennouna, Cançado Trin-
                        dade, Yusuf, Mme Xue, juges ; MM. Cot, Gaja, juges ad hoc ;
                      contre : M. Abraham, Mme Donoghue, juges.

                       Fait en français et en anglais, le texte français faisant foi, au Palais de
                    la Paix, à La Haye, le quatre mai deux mille onze, en quatre exemplaires,
                    dont l’un restera déposé aux archives de la Cour et les autres seront trans-
                    mis respectivement au Gouvernement de la République du Nicaragua, au
                    Gouvernement de la République de Colombie et au Gouvernement de la
                    République du Honduras.

                                                                            Le président,
                                                                   (Signé) Hisashi Owada.
                                                                              Le greffier,
                                                                 (Signé) Philippe Couvreur.




                      M. le juge Al‑Khasawneh joint une déclaration à l’arrêt ; M. le juge
                    Abraham joint à l’arrêt l’exposé de son opinion dissidente ; M. le juge
                    Keith joint une déclaration à l’arrêt ; MM. les juges Cançado Trindade
                    et Yusuf joignent une déclaration commune à l’arrêt ; Mme la juge
                    ­Donoghue joint à l’arrêt l’exposé de son opinion dissidente.


                                                                             (Paraphé) H.O.
                                                                             (Paraphé) Ph.C.




                    29




5 CIJ1020.indb 54                                                                                    14/06/13 11:47

